Citation Nr: 0405229	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for throat tumors due to 
herbicide exposure.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The issues of service connection for hearing loss and 
tinnitus are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of moderate impairment.

2.  The veteran does not have a current diagnosis of throat 
cancer.

3.  The multinodular thyroid goiter is not related to service 
or any incident therein. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

2.  Throat tumors, to include multinodular thyroid goiter, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this regard, the record shows that in August 2002, the RO 
informed the veteran of the requirements necessary to 
establish his claims for service connection, and of the VCAA 
and what evidence the VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran's claims were 
denied subsequently in October 2002.  Also in August 2002, 
the veteran sent a letter to the RO indicating that he did 
not have any additional information to submit.  In the 
January 2003 statement of the case he was informed of the 
criteria necessary to establish service connection.  
Also, the RO has obtained all available evidence identified 
by the veteran and VA examinations have been conducted.

Accordingly, the Board finds the requirements of the VCAA, as 
to the veteran's claims for an increased rating for his PTSD, 
and service connection for throat tumors due to herbicide 
exposure, have been satisfied and that the veteran has not 
been prejudiced by this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Factual Background

The service medical records reflect no evidence of throat 
cancer, goiter, or post-traumatic stress disorder.  

A VA examination in April 1999 revealed a diagnosis of PTSD.  
In May 1999 the RO granted service connection for PTSD and 
assigned a 30 percent rating which has remained in effect 
since that time.

VA outpatient treatment records dated 2001 and 2002 indicate 
that the veteran underwent periodic treatment for his PTSD 
and multinodular goiter during that time.  The report of a CT 
scan conducted in February 2002 of the thyroid showed 
enlargement of both lobes which contained solid masses 
suggesting multinodular goiter.

The veteran received a VA examination for his throat in 
August 2002.  At that time the veteran reported that about 
one and a half years ago his family physician noticed some 
lumps in his neck, and he received an endocrinology follow-up 
in the VA facility as well as receiving an ultrasound.  It 
was noted that the ultrasound showed a large probably 
multinodular goiter compressing on the trachea and shifting 
it to the right.  There was no regional lymphadenopathy and 
the airway was patent.  There were no cysts noted and 
apparently a scan was done and none of the nodules were cold.  
Thyroid function tests were normal.  The veteran complained 
only of raspy voice, occasional pain, and some weight gain 
with occasional mild dyspnea on exertion.  Upon examination, 
the veteran's neck was noted to be obviously deformed with 
shifting of his trachea to the right.  There was a large 
palpable goiter and there was no lymphadenopathy.  The area 
was not tender or warm.  The examiner heard some mild 
inspiratory and expiratory wheezing.  Lungs were clear to 
auscultation.  The heart had a regular rhythm without murmur.  
The veteran was diagnosed with a multinodular thyroid goiter 
without hyper or hypothyroidism.  The examiner indicated that 
the veteran probably had an extra thoracic outlet 
obstruction.

The veteran underwent a VA examination for his service 
connected PTSD in August 2002.  At that time the veteran 
reported that the problems were getting worse.  The veteran 
reported that he got along well with his son and daughter-in-
law.  He reported that he had two close friends that lived 
out-of-state.  He reported that he had some casual social 
contact with his son's friends.  He said he sees his son 
about three times a week.  He says that once a week he 
tinkers with an old car.  He also takes care of his pets.  He 
reported that he had not worked since 1990 when he injured 
his back.  He has been receiving Social Security disability 
benefits.  

Upon examination, the veteran was alert, oriented, and 
attentive, and appeared his stated age.  His mood appeared to 
be somewhat dysphoric and his affect was constricted.  His 
speech was of regular rate and rhythm, and his thought 
process was logical and coherent.  His thought content was 
devoid of any current auditory or visual hallucinations, 
except that he noted experiencing such symptoms in the 
context of flashbacks.  No delusional thought content was 
noted and he denied any current suicidal or homicidal 
ideation.  The veteran's memory was intact for immediate, 
recent, and remote events.  He was able to concentrate well 
enough to spell the word world backwards though it took him 
several tries, and he was able to interpret proverbs.  His 
intelligence was estimated to be in the average range, and 
the veteran had fair insight into his current condition.

The examiner noted that the veteran was exhibiting symptoms 
consistent with PTSD.  Specifically he reported that four to 
five nights a week he only sleeps four hours and he said the 
other two nights he sleeps seven hours, possibly due to 
exhaustion.  He reported that he has nightmares several times 
a week.  He also has flashbacks several times a week, 
triggered by smells and sounds, and after this he often 
thinks that there is someone hiding in the bushes.  He said 
that he had avoidance behavior in terms of talking about 
watching war footage.  He said the symptoms had increased 
since September 11.  He had noted physiological reactivity to 
war related cues.  He described hypervigilance and said he 
does not like crowds.  He said he had three dogs, was fenced 
in, and kept a loaded gun in the house, and seemed to be very 
much on guard in terms of reporting how he felt when he was 
at home alone.  He said he spent much of his time alone, and 
noted some emotional detachment and a constricted affect.  He 
said that he did have a history of anger problems.  His 
social adaptability and interactions with others appeared to 
be moderately impaired.  His ability to maintain employment 
and perform job duties in a reliable, flexible, and efficient 
manner, related to his PTSD, appeared to be moderately 
impaired.  The examiner indicated that he would estimate the 
veteran's level of disability to be in the moderate range.  
He diagnosed the veteran with a Global Assessment of 
Functioning (GAF) of 56.

An October 2002 from a Vets Center is to the effect that the 
veteran had completed a 12 week readjustment-counseling 
program for his PTSD.  His most prominent symptoms were 
extreme isolation, sleep disorder, depression, intrusive 
thoughts anxiety, rage/anger, and emotional numbness. 

Entitlement to an increased rating for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The RO has assigned a 30 percent rating for the veteran's 
PTSD in accordance with the criteria set forth in the 
Schedule for Rating Disabilities.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  Diagnostic Code 9411 provides for the 
evaluation of PTSD. Under this Diagnostic Code, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his psychiatric illness.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.

In this regard, the current evidence shows that the veteran 
has sleep problems, nightmares, and hypervigilance, 
isolation, depression, intrusive thoughts anxiety, 
rage/anger, and emotional numbness.  The recent VA 
examination also showed a constrict affect.  However, the VA 
examination showed no significant impairment in orientation, 
memory, concentration, or insight. Additionally, there was no 
suicidal or homicidal ideation.  His GAF was 56 which is 
consistent with moderate symptom.  Also, the VA examiner 
indicated that the PTSD resulted in moderate social and 
occupational impairment.  The Board finds that the current 
findings are consistent with the 30 percent rating.  The 
degree of disability resulting from the PTSD does not satisfy 
the criteria for a higher rating. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to service connection for throat tumors due to 
herbicide exposure.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or if 
pre-existing active service was aggravated therein. 38 
U.S.C.A. § 1110, 1131.  In addition, malignat tumors or 
tumors of the brain, spinal cord, or peripheral nerved may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii). These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 
3.307(a). If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii). 

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. 59 Fed. Reg. 
341-46 (January 4, 1994). Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The current medical evidence shows that the veteran has been 
experiencing throat problems.  However, these symptoms have 
been diagnosed as multinodular thyroid goiter.  There is no 
clinical evidence of malignant tumors inovling the throat 
cancer.  As the veteran has not been diagnosed with any of 
the presumptive conditions listed under 3.309(e), he is not 
entitled to a presumption of service connection based on 
exposure to herbicides.  

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In this regard, the service medical records show no evidence 
of multinodular thyroid goiter or throat cancer.  The first 
clinical evidence of multinodular thyroid goiter is many 
years and there is no medical evidence relating this disorder 
to service or any incident therein.  As previously discussed 
there is no post service clinical evidence of malignant 
tumors of the throat.  

Therefore, the Board finds that service connection is not 
warranted for either throat tumors, or a multinodular thyroid 
goiter, either as a result of exposure to herbicides, or as 
directly related to service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDERS

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling, 
is denied.

Entitlement to service connection for throat tumors, to 
include multinodular thyroid goiter due to herbicide exposure 
is denied.




REMAND

The evidence of records clearly indicates that the veteran 
was exposed to combat in service in Vietnam, and was also 
wounded in combat.  The Board find the veteran's complaints 
of acoustic trauma due to artillery fire in service 
consistent with the circumstances of his service.  Private 
medical records show the presence of hearing loss and the 
veteran has complained of tinnitus.  As such, the Board is of 
the opinion that a VA examination is warranted in this case.

Accordingly, these issues are REMANDED for the following 
development: 

1.	The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.	The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders (M.D.) in order to determine 
the nature, severity and etiology of 
any hearing loss and tinnitus.  In 
addition to an audiological 
evaluation, any other testing deemed 
necessary should be performed.  The 
veteran's complete history of noise 
exposure during and following service 
should be obtained.  Following the 
examination, it is requested that the 
examining physician render an opinion 
as to whether it is as likely as not 
that any hearing loss and tinnitus 
diagnosed are related to the inservice 
noise exposure.  The claims folder and 
a copy of this Remand must be made 
available to the examiners for review 
before the examination.  A complete 
rationale for such findings.

3.	Therafter, the RO should re-adjudicate 
the claim.  If the benefits sought are 
not granted, the veteran should be 
furnished a supplemental statement of 
the case and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




